Cook, J.,
dissenting. Because I believe the administrative remedy available to Jones is exclusive, I respectfully dissent.
The majority states that it clarifies and follows Driscoll v. Austintoum Assoc. (1975), 42 Ohio St.2d 263, 71 O.O.2d 247, 328 N.E.2d 395, in arriving at its conclusion. In Driscoll, this court held that constitutional challenges to a zoning ordinance may be brought in a declaratory judgment action provided that available administrative remedies are exhausted or the affirmative defense stemming from a failure to do so is waived. Driscoll, however, does not endorse declaratory judgment as an appropriate remedy for nonconstitutional review of zoning issues. In fact, the Driscoll court noted, “It is quite possible that R.C. Chapter 2506 provides the exclusive method of obtaining review of * * * an administrative determination.” Id. at 271, 71 O.O.2d at 251, 328 N.E.2d at 401. Accordingly, Driscoll does not compel the conclusion reached by the majority in this case.
The sounder legal approach, I think, is to treat the administrative remedy available to Jones as his exclusive remedy. “This court has previously recognized that where the General Assembly has enacted a complete, comprehensive and *464adequate statutory scheme governing review by an administrative agency, exclusive jurisdiction may be held to lie with such an agency.” State ex rel. Geauga Cty. Budget Comm. v. Geauga Cty. Court of Appeals (1982), 1 Ohio St.3d 110, 113,1 OBR 143, 146, 438 N.E.2d 428, 431.
R.C. 713.11 establishes the vehicle a landowner may utilize to challenge zoning determinations. That remedy is part of a broader statutory scheme, which permits municipal corporations to exercise their constitutional authority to adopt and enforce a zoning code. See Pritz v. Messer (1925), 112 Ohio St. 628, 637, 149 N.E. 30, 33. Judicial appeal of the administrative remedy is provided pursuant to R.C. Chapter 2506. Accordingly, a complete, comprehensive,2 and adequate administrative remedy has been made available for resolution of the zoning interpretation requested by Jones and that remedy should be deemed exclusive.
Having expressed my opinion regarding the impropriety of bringing nonconstitutional challenges to zoning determinations in a declaratory judgment action, I must additionally note my concern that this court inappropriately permits challenges in a declaratory judgment action to the constitutionality of zoning ordinances as applied. In my view, declaratory judgment is available only for facial challenges to the constitutionality of a zoning ordinance.
In dicta, the majority suggests that a landowner may immediately pursue a declaratory judgment when raising a constitutional challenge to a zoning determination.3 The rationale underlying the majority’s conclusion is that resort to the administrative remedy would be futile, because administrative bodies are powerless to interpret the Constitution.
While it is true that zoning boards have no power to interpret the Constitution, the administrative remedy available to Jones included an R.C. Chapter 2506 appeal, wherein a common pleas court may rule on an as-applied constitutional challenge to the administrative decision. Mobil Oil Corp. v. Rocky River (1974), 38 Ohio St.2d 23, 26, 67 O.O.2d 38, 39, 309 N.E.2d 900, 902. R.C. 2506.04 *465specifically references unconstitutionality as a basis for challenging a tribunal’s decision.
Driscoll validated a landowner’s declaratory judgment action challenging the constitutionality of a township board of trustees’ denial of a rezoning application. Such an action challenges a legislative function, and cannot be reviewed pursuant to R.C. Chapter 2506. Forest City Ent., Inc. v. Eastlake (1975), 41 Ohio St.2d 187, 189-190, 70 O.O.2d 384, 385, 324 N.E.2d 740, 743, reversed and remanded on other grounds (1976), 426 U.S. 668, 672, 96 S.Ct. 2358, 2361, 49 L.Ed.2d 132, 137; Moraine v. Montgomery Cty. Bd. of Commrs. (1981), 67 Ohio St.2d 139, 144, 21 O.O.3d 88, 91, 423 N.E.2d 184, 187-188.
The question in Driscoll, then, was whether the landowner’s failure to utilize the variance procedure established by municipal ordinance and an R.C. Chapter 2506 appeal precluded declaratory judgment relief.
In deciding that the landowner’s administrative remedy was not exclusive, the Driscoll court failed to note specifically that R.C. Chapter 2506 review permits an as-applied constitutional attack on a final administrative order. See Driscoll, 42 Ohio St.2d at 270-271, 71 O.O.2d at 251, 328 N.E.2d at 401; Mobil Oil Corp., 38 Ohio St.2d at 26, 67 O.O.2d at 39, 309 N.E.2d at 902. Instead, the court noted that a declaratory judgment action attacks the zoning itself, while the R.C. Chapter 2506 appeal provides for review of the administrative determination. Driscoll, 42 Ohio St.2d at 270-271, 71 O.O.2d at 251, 328 N.E.2d at 401. That analysis leads to a conclusion that the landowner in Driscoll could not have filed an R.C. Chapter 2506 appeal directly from the denial of the rezoning application. The Driscoll analysis does not bear on whether a landowner, who could raise an as-applied constitutional issue in an R.C. Chapter 2506 appeal after an unsuccessful attempt to obtain administrative relief, is properly limited to that remedy without the right to seek declaratory relief.
In Karches v. Cincinnati (1988), 38 Ohio St.3d 12, 526 N.E.2d 1350, this court attempted to further buttress the rationale employed in Driscoll by pointing out the instances in which an R.C. Chapter 2506 appeal and a declaratory judgment action may compel different determinations based on their variant scopes.
“The distinction between the two actions is important because in an R.C. Chapter 2506 appeal, the trial court need not make an objective determination of the overall constitutionality of a zoning ordinance. It will view the constitutional issue only in light of the proposed specific use. If the court finds the restriction against the proposed use valid, its inquiry ends. In making such a limited determination, it is possible that the existing zoning could be unconstitutional, but the zoning would not be declared unconstitutional because the prohibition against the specific proposed use is valid.” Id., 38 Ohio St.3d at 16, 526 N.E.2d at 1355.
*466Victory in an as-applied challenge to a zoning ordinance requires landowners to demonstrate that the ordinance denies them any economically viable use of their property and that the zoning, as applied to their property, does not advance a legitimate government interest. Karches, 38 Ohio St.3d at 19, 526 N.E.2d at 1357. An as-applied constitutional challenge to an administrative determination requires a landowner to demonstrate only that the ordinance, in proscribing the landowner’s proposed use, bears no reasonable relationship to the legitimate exercise of police power by the municipality. Valley Auto Lease of Chagrin Falls, Inc. v. Auburn Twp. Bd. of Zoning Appeals (1988), 38 Ohio St.3d 184, 185, 527 N.E.2d 825, 827. “[The] test is not * * * whether any legal justification exists for a holding of the Board of Zoning Appeals, but rather whether the ordinance, in proscribing the landowner’s proposed use of his land, bears a reasonable relationship to the public health, safety, welfare, or morals.” (Emphasis sic.) Cincinnati Bell, Inc. v. Glendale (1975), 42 Ohio St.2d 368, 370, 71 O.O.2d 331, 332, 328 N.E.2d 808, 809. Accordingly, a legitimate government interest for retaining the zoning classification will defeat an as-applied constitutional attack on an administrative determination and an as-applied constitutional attack on the zoning ordinance itself. Thus, there appears no reason to permit a declaratory judgment action for any as-applied constitutional challenge.
The only other authority cited by the Driscoll and Karches courts for holding R.C. Chapter 2506 is not a landowner’s exclusive remedy is Civ.R. 57. Driscoll, 42 Ohio St.2d at 268-269, 71 O.O.2d at 250, 328 N.E.2d at 400; Karches, 38 Ohio St.3d at 15, 526 N.E.2d at 1354. The pertinent portion of that rule states that “[t]he existence of another adequate remedy does not preclude a judgment for declaratory relief in cases where it is appropriate.” However, as acknowledged by the Driscoll court, the cited language from Civ.R. 57 presupposes an alternative remedy that is nonexclusive. Driscoll, 42 Ohio St.2d at 269, 71 O.O.2d at 250, 328 N.E.2d at 400.
To date, this court has failed to provide a proper analysis of whether, and to what extent, R.C. Chapters 713 and 2506 represent a landowner’s exclusive remedy for challenging municipal zoning determinations. Instead, it has repeatedly designated the jurisdictional bar presented by Chagrin Falls and similarly situated defendants as “failure to exhaust administrative remedies.” That defense would suggest that a landowner must only have exhausted the remedies available under R.C. Chapters 713 and 2506 in order to then be eligible to file the declaratory judgment action. Pursuit of the administrative remedy would, however, culminate in a final judgment, precluding resort to a declaratory judgment on the same issues — including constitutional issues that could have been raised in the R.C. Chapter 2506 appeal.
*467In my opinion, only those constitutional issues that cannot be reached in an R.C. Chapter 2506 appeal (e.g., facial challenges to the zoning ordinance or rezoning by amendment, etc.) should be permitted in a declaratory judgment action. I would have taken this opportunity to correct the confusion caused by Driscoll and its progeny. Furthermore, because it is put in issue by the present case, I would overrule the third paragraph of Schcmaeker v. First Natl. Bank of Ottaiva (1981), 66 Ohio St.2d 304, 20 O.O.3d 285, 421 N.E.2d 530, to the extent that it can be read to permit nonconstitutional zoning challenges to be brought in a declaratory judgment action.

. R.C. Chapter 713 broadly authorizes municipalities to promulgate local zoning ordinances and to provide for their enforcement. The statutory command, however, is necessarily broad in deference to the right of municipalities to exercise local self-government under Section 7, Article XVIII of the Ohio Constitution.


. I believe that the majority incorrectly reads Driscoll when it cites paragraph two of the syllabus for the proposition that failure to exhaust administrative remedies is not a necessary prerequisite to a declaratory judgment action challenging the constitutionality of a zoning ordinance. Had this been the court’s decision, there would have been no reason to classify failure to exhaust administrative remedies as an affirmative defense. The Driscoll court specifically found that the appellants therein were required to exhaust their administrative remedies, but that failure to do so created only an affirmative defense. Id., 42 Ohio St.2d at 274-276, 71 O.O.2d at 253-254, 328 N.E.2d at 403-404.